Citation Nr: 1638727	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  10-26 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating (or evaluation) for major depressive disorder (formerly rated as generalized anxiety disorder with insomnia), in excess of 10 percent from January 1, 2008 to October 17, 2014, and in excess of 70 percent from October 17, 2014.

2.  Entitlement to a higher (compensable) initial disability rating (or evaluation) for hypertension.

3.  Entitlement to an initial disability rating (or evaluation) for right shoulder degenerative arthritis, in excess of 10 percent from January 1, 2008 to October 17, 2014, and in excess of 20 percent from October 17, 2014.

4.  Entitlement to an initial disability rating (or evaluation) for right knee degenerative arthritis, status post total right knee arthroplasty, in excess of 10 percent from January 1, 2008 to April 18, 2008, in excess of 20 percent from April 18, 2008 to April 8, 2010, in excess of 30 percent from June 1, 2011 to October 17, 2014, and in excess of 60 percent from October 17, 2014.

5.  Entitlement to an initial disability rating (or evaluation) for left knee degenerative arthritis, in excess of 0 percent from January 1, 2008 to October 17, 2014, and in excess of 10 percent from October 17, 2014.

6.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for right hip degenerative arthritis.

7.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for left hip degenerative arthritis.

8.  Entitlement to a higher (compensable) initial disability rating (or evaluation) for right foot heel spur.

9.  Entitlement to a higher (compensable) initial disability rating (or evaluation) for left foot heel spur.

10.  Entitlement to an initial disability rating (or evaluation) for right ankle tendonitis, in excess of 10 percent from January 1, 2008 to October 17, 2014, and in excess of 20 percent from October 17, 2014.

11.  Entitlement to an initial disability rating (or evaluation) for left ankle tendonitis, in excess of 10 percent from January 1, 2008 to October 17, 2014, and in excess of 20 percent from October 17, 2014.

12.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for lumbar spine degenerative arthritis.

13.  Entitlement to a higher (compensable) initial disability rating (or evaluation) for right thumb limitation of motion (formerly rated as right and left hand tendonitis).

14.  Entitlement to an initial disability rating (or evaluation) for left thumb limitation of motion, in excess of 0 percent from January 1, 2008 to October 17, 2014, and in excess of 10 percent from October 17, 2014 (formerly rated as right and left hand tendonitis).

15.  Entitlement to an initial disability rating (or evaluation) for right index finger limitation of motion, in excess of 0 percent from January 1, 2008 to October 17, 2014, and in excess of 10 percent from October 17, 2014 (formerly rated as right and left hand tendonitis).

16.  Entitlement to an initial disability rating (or evaluation) for left index finger limitation of motion, in excess of 0 percent from January 1, 2008 to October 17, 2014, and in excess of 10 percent from October 17, 2014 (formerly rated as right and left hand tendonitis).

17.  Entitlement to an initial disability rating (or evaluation) for right long finger limitation of motion, in excess of 0 percent from January 1, 2008 to October 17, 2014, and in excess of 10 percent from October 17, 2014 (formerly rated as right and left hand tendonitis).

18.  Entitlement to an initial disability rating (or evaluation) for left long finger limitation of motion, in excess of 0 percent from January 1, 2008 to October 17, 2014, and in excess of 10 percent from October 17, 2014 (formerly rated as right and left hand tendonitis).

19.  Entitlement to a higher (compensable) initial disability rating (or evaluation) for right ring finger limitation of motion (formerly rated as right and left hand tendonitis).

20.  Entitlement to a higher (compensable) initial disability rating (or evaluation) for left ring finger limitation of motion (formerly rated as right and left hand tendonitis).

21.  Entitlement to a higher (compensable) initial disability rating (or evaluation) for right little finger limitation of motion (formerly rated as right and left hand tendonitis).

22.  Entitlement to a higher (compensable) initial disability rating (or evaluation) for left little finger limitation of motion (formerly rated as right and left hand tendonitis).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from June 1980 to December 2007.

This appeal derived from a downstream element of claim for service connection for right knee degenerative joint disease, lumbar spine degenerative disc/joint disease, right shoulder rotator cuff tendonitis, bilateral knee, ankle, hands/fingers, and hip osteoarthritis, insomnia, bilateral plantar fasciitis, spondylitis/spondylosis/spinal joint disease, and major joint arthritis that was received in September 2007 (prior to the Veteran's separation from active service).  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The current agency of original jurisdiction (AOJ) is the VA RO in Houston, Texas.  

The February 2008 rating decision, in pertinent part, granted service connection for lumbar spine degenerative arthritis, right shoulder degenerative arthritis, right knee degenerative arthritis, right hip degenerative arthritis, left hip degenerative arthritis, right ankle tendonitis, left ankle tendonitis, and insomnia and assigned 10 percent initial disability ratings, and for left knee degenerative arthritis, hypertension, right hand tendonitis, left hand tendonitis, right foot heel spur, and left foot heel spur and assigned noncompensable (0 percent) initial disability ratings.  All ratings were made effective from January 1, 2008 - the day after the Veteran's separation from active service.

An October 2010 rating decision, in pertinent part, assigned a temporary 100 percent rating (for convalescence following right knee surgery - the Veteran underwent a total right knee arthroplasty surgery on April 8, 2010, see 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2015)), effective April 8, 2010 to June 1, 2011, and assigned a 30 percent disability rating from June 1, 2011.  A March 2013 rating decision granted a 20 percent disability rating from April 18, 2008 to April 8, 2010 for the right knee degenerative arthritis, creating "staged" initial disability ratings.

In July 2014, the Board, in pertinent part, remanded the issues on appeal for additional development.  A March 2015 rating decision granted a 20 percent disability rating for "limitation of motion, right shoulder" (formerly rated as degenerative arthritis) (despite characterizing this as a "grant" of service connection, it is clear this was merely a grant of a higher "staged" rating), a 70 percent disability rating for major depressive disorder (formerly rated as generalized anxiety disorder with insomnia), a 60 percent disability rating for the total right knee arthroplasty, 20 percent disability ratings for the right and left ankle tendonitis, and a 10 percent disability rating for left knee degenerative arthritis.  All the ratings were made effective October 17, 2014 (the date of the most recent VA examination report).

The Veteran is also in receipt of separate 20 percent disability ratings for impairment of the right thigh with limitation of flexion and impairment of the left thigh under Diagnostic Codes 5252-5253 and 5253, respectively, effective October 17, 2014.  See March 2015 rating decision.  The Veteran has not expressed disagreement with the disability ratings or effective dates assigned; therefore, these issues are not in appellate status before the Board.  

The March 2015 rating decision also granted "service connection" for limitation of motion of the left thumb, right index finger, left index finger, right long finger, and left long finger and assigned 10 percent disability ratings, and for limitation of motion of the right thumb, right ring finger, left ring finger, right little finger, and left little finger and assigned noncompensable (0 percent) disability ratings.  All the ratings were made effective October 17, 2014.  As discussed above, the February 2008 rating decision granted service connection for right and left hand tendonitis and assigned noncompensable (0 percent) initial disability ratings effective January 1, 2008.  The January 2008 rating decision notes that noncompensable ratings were assigned based on limitation of motion of the hands and fingers.  

Despite the March 2015 rating decision language purporting to grant "service connection" for each individual finger, the Board finds that, by granting separate ratings for each finger, this was in fact a grant of higher "staged" ratings for the right and left hand tendonitis.  The Board finds that the assignment of separate ratings for each individual digit of the hands is part and parcel of the appeal for higher initial ratings for the right and left hand tendonitis.   

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  It is permissible to switch diagnostic codes to reflect more accurately a claimant's current symptoms.  See also Read v. Shinseki, 651 F.3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the Diagnostic Code associated with it is changed to determine more accurately the benefit to which a veteran may be entitled).  

The Board finds that rating the right and left hand tendonitis under Diagnostic Codes 5228 and 5229 for limitation of motion of each individual finger digit more closely approximates the right and left hand symptomatology and is more potentially and actually favorable to the Veteran because it allows for assignment of disability ratings for each digit rather than a single rating for each hand.  Moreover, this change in Diagnostic Code does not amount to a reduction, as the rating of the Veteran's right and left hand disabilities increases as a result of this decision.  As such, the Board directs (and the RO should correspondingly update the rating code sheet to reflect the appropriate ratings and proper diagnostic codes) that the ratings for each individual finger digit, which were granted pursuant to the March 2015 rating decision, should be extended throughout the entire initial rating period from January 1, 2008.  

Next, as discussed in detail below, this decision bifurcates (the specifics of which are discussed below) the issues of entitlement to higher initial disability ratings for right shoulder degenerative arthritis, right knee degenerative arthritis, left knee degenerative arthritis, right foot heel spur, left foot heel spur, right and left thumb, index finger, and long finger limitation of motion.  Such bifurcation of these issues permits the Board to grant higher initial disability ratings to which the evidence of record shows the Veteran is entitled, without delay of this grant of benefits awaiting additional development relating to whether the Veteran is entitled to still higher initial disability ratings for any of these service-connected disabilities.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately).

With respect to the issues of entitlement to higher initial ratings for major depressive disorder and hypertension, decided fully herein, pursuant to the July 2014 Board remand instructions, the Veteran was afforded VA examinations in October 2014 to assist in determining the severity of the insomnia (now rated as major depressive disorder) and hypertension.  As discussed below, the Board finds the October 2014 VA examination reports were thorough and adequate and in compliance with the Board's remand instructions.  

Further, as directed by the Board remand instructions, the October 2014 VA examiner specifically opined as to whether any neurologic lower and upper extremity disabilities were manifestations of the service-connected hypertension.  Service connection for peripheral neuropathy of the bilateral hands and lower extremities was subsequently denied in a March 2015 rating decision.  The Veteran has not expressed disagreement with the denial of service connection for peripheral neuropathy; therefore, these issues are not in appellate status before the Board.  Based on the above, the Board finds that there has been substantial compliance with the prior Board remand order with respect to the issues of higher initial ratings for major depressive disorder and hypertension decided fully herein.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).      

In December 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge in San Antonio, Texas (a Travel Board hearing).  A transcript of the hearing is of record.  

A March 2015 VA examination report, dated after the most recent supplemental statement of the case (dated in March 2015) has been associated with the claims file.  While the supplemental statement of the case does not include review of this evidence, this evidence does not relate to the issues on appeal, but rather is related to issues not currently in appellate status before the Board, specifically service connection for allergies/rhinitis; therefore, the additional records are of no probative value with regard to the issues decided herein, and the Veteran is not prejudiced by the Board's decision without AOJ consideration of this evidence in the first instance.  

The issues of initial disability ratings in excess of (1) 20 percent for right shoulder degenerative arthritis, (2) 30 percent from January 1, 2008 to April 18, 2008, 20 percent from April 18, 2008 to April 8, 2010, 30 percent from June 1, 2011 to October 17, 2014, and 60 percent from October 17, 2014 for right knee degenerative arthritis, status post total right knee arthroplasty, (3) 10 percent for left knee degenerative arthritis, (4) 10 percent for right hip degenerative arthritis, (5) 10 percent for left hip degenerative arthritis, (6) 10 percent for right foot heel spur,	 (7) 10 percent for left foot heel spur, (8) 10 percent from January 1, 2008 to October 17, 2014, and 20 percent from October 17, 2014 for right ankle tendonitis, (9) 10 percent from January 1, 2008 to October 17, 2014, and 20 percent from October 17, 2014 for left ankle tendonitis, (10) 10 percent for lumbar spine degenerative arthritis, (11) 20 percent for right thumb limitation of motion, (12) 20 percent for left thumb limitation of motion, (13) 10 percent for right index finger limitation of motion, (14) 10 percent for left index finger limitation of motion, (15) 10 percent for right long finger limitation of motion, (16) 10 percent for left long finger limitation of motion, (17) 0 percent for right ring finger limitation of motion, (18) 0 percent for left ring finger limitation of motion, (19) 0 percent for right little finger limitation of motion, and (20) 0 percent for left little finger limitation of motion are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the initial rating period from January 1, 2008 to June 1, 2011, the Veteran's major depressive disorder has more nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as: insomnia, depression, irritability, and loss of interest in friends and family.

2.  For the initial rating period from January 1, 2008 to June 1, 2011, the Veteran's major depressive disorder has not more nearly approximated occupational and social impairment with reduced reliability and productivity.

3.  For the initial rating period from June 1, 2011, the Veteran's major depressive disorder has more nearly approximated occupational and social impairment with deficiencies in most areas due to such symptoms as: chronic sleep impairment, depression, anxiety, difficulty in adapting to stressful circumstances including work or a worklike setting, disturbances in mood, and inability to establish and maintain effective relationships.

4.  For the initial rating period from June 1, 2011, the Veteran's major depressive disorder has not more nearly approximated total occupational and social impairment.

5.  For the entire initial rating period from January 1, 2008, the Veteran's hypertension required the use of continuous medication to control.

6.  For the initial rating period from January 1, 2008 to October 17, 2014, the Veteran's right shoulder degenerative arthritis, at a minimum, has been manifested by symptoms of pain and stiffness that are productive of limitation of motion of the arm to shoulder level.
	
7.  For the initial rating period from January 1, 2008 to April 18, 2008, the Veteran's right knee degenerative arthritis, at a minimum, has been manifested by symptoms of symptoms of pain, stiffness, weakness, swelling, lack of endurance, and locking that are productive of limitation of extension to 20 degrees.

8.  For the initial rating period from January 1, 2008 to October 17, 2014, the Veteran's left knee degenerative arthritis, at a minimum, has been manifested by symptoms of painful motion, stiffness, and crepitus that are productive of noncompensable limitation of motion.

9.  For the entire initial rating period from January 1, 2008, the Veteran's right and left foot heel spurs, at a minimum, have been manifested by symptoms of pain on manipulation and use of the feet, extreme tenderness of the plantar surfaces of both feet that is not improved by orthopedic shoes or appliances, use of corrective shoes and shoe inserts, pain on movement, instability of station, disturbance of locomotion, interference with standing, and pain, stiffness, and poor weightbearing that significantly limits functional ability during flare-ups or when the foot is used repeatedly over a period of time, and more closely approximate at least moderate foot injury residuals.  

10.  For the entire initial rating period from January 1, 2008, the Veteran's right and left thumb disorders, at a minimum, have been manifested by right thumb arthritis productive of limitation of thumb motion, with a gap of more than two inches between the thumb and fingers, with the thumb attempting to oppose the fingers.

11.  For the initial rating period from January 1, 2008 to October 17, 2008, the Veteran's right and left index and long finger disorders, at a minimum, have been manifested by a gap of one inch or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, for the rating period from January 1, 2008 to June 1, 2011, the criteria for an initial disability rating of 30 percent, but no higher, for major depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9434 (2015).  

2.  Resolving reasonable doubt in favor of the Veteran, for the rating period from June 1, 2011, the criteria for an initial disability rating of 70 percent, but no higher, for major depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9434 (2015).  

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial disability rating of 10 percent, and no higher, for hypertension have been met for the entire initial rating period from January 1, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7101 (2015).
4.  Resolving reasonable doubt in favor of the Veteran, for the rating period from January 1, 2008 to October 17, 2014, the criteria for a 20 percent initial disability rating for right shoulder degenerative arthritis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5003-5201 (2015).

5.  Resolving reasonable doubt in favor of the Veteran, for the rating period from January 1, 2008 to April 18, 2008, the criteria for a 30 percent initial disability rating for right knee degenerative arthritis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5261 (2015).

6.  Resolving reasonable doubt in favor of the Veteran, for the rating period from January 1, 2008 to October 17, 2014, the criteria for a 10 percent initial disability rating for left knee degenerative arthritis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5003-5260 (2015).

7.  Resolving reasonable doubt in favor of the Veteran, the criteria for a 10 percent initial disability rating for right foot heel spur have been met for the entire initial rating period from January 1, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5284 (2015).

8.  Resolving reasonable doubt in favor of the Veteran, the criteria for a 10 percent initial disability rating for left foot heel spur have been met for the entire initial rating period from January 1, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5284 (2015).

9.  Resolving reasonable doubt in favor of the Veteran, the criteria for a 20 percent initial disability rating for right thumb limitation of motion have been met for the entire initial rating period from January 1, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5228 (2015).

10.  Resolving reasonable doubt in favor of the Veteran, the criteria for a 20 percent initial disability rating for left thumb limitation of motion have been met for the entire initial rating period from January 1, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5228 (2015).

11.  Resolving reasonable doubt in favor of the Veteran, for the rating period from January 1, 2008 to October 17, 2014, the criteria for a 10 percent initial disability rating for right index finger limitation of motion have been met.  38 U.S.C.A.	 §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5229 (2015).

12.  Resolving reasonable doubt in favor of the Veteran, for the rating period from January 1, 2008 to October 17, 2014, the criteria for a 10 percent initial disability rating for left index finger limitation of motion have been met.  38 U.S.C.A.		 §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5229 (2015).

13.  Resolving reasonable doubt in favor of the Veteran, for the rating period from January 1, 2008 to October 17, 2014, the criteria for a 10 percent initial disability rating for right longer finger limitation of motion have been met.  38 U.S.C.A.	 §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5229 (2015).

14.  Resolving reasonable doubt in favor of the Veteran, for the rating period from January 1, 2008 to October 17, 2014, the criteria for a 10 percent initial disability rating for left longer finger limitation of motion have been met.  38 U.S.C.A.	 §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5229 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess/Hartman v. Nicholson,	 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board is granting a 20 percent disability rating period from January 1, 2008 to October 17, 2014 for right shoulder degenerative arthritis, a 30 percent rating from January 1, 2008 to April 18, 2008 for right knee degenerative arthritis, a 10 percent rating from January 1, 2008 to October 17, 2014 for left knee degenerative arthritis, 10 percent ratings from January 1, 2008 for right and left foot heel spurs, 20 percent ratings from January 1, 2008 for right and left thumb limitation of motion, and 10 percent ratings from January 1, 2008 to October 17, 2014 for right and left index and long finger limitation of motion.  The Board is remanding the remaining aspect of the appeal of higher initial ratings for the right shoulder, right knee, left knee, right hip, left hip, right foot, left foot, right ankle, left ankle, lumbar spine, right thumb, left thumb, right index finger, left index finger, right long finger, left long finger, right ring finger, left ring finger, right little finger, and left little finger disorders.  As such, no discussion regarding VCAA notice or assistance duties is necessary with respect to these issues.  

With respect to the issues of higher initial ratings for major depressive disorder and hypertension, decided fully herein, in this case, notice was provided to the Veteran in September 2007, prior to the initial adjudication of the claims (for service connection for major depressive disorder and hypertension) in February 2008.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability ratings and effective dates.  Further, these issues come before the Board on appeal from the decision which also granted service connection; therefore, there can be no prejudice to the Veteran from any alleged failure to give 38 U.S.C.A. § 5103(a) notice for the service connection claims that were granted.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises from receipt of a notice of disagreement).  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, post-service military hospital outpatient treatment records, private treatment records, VA examination reports, a copy of the December 2013 Board hearing transcript, and lay statements.

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in November 2007 and October 2014.  The Board finds that the November 2007 and October 2014 VA examination reports are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issues of higher initial rating for the major depressive disorder and hypertension.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history, conducted psychiatric and physical examinations, and specifically addressed the symptoms and impairment listed in the relevant criteria in the potentially applicable diagnostic codes.     

In a May 2016 written statement, the representative contended generally that "all of the conditions have become worse" since the October 2014 VA examination with "all the claimed conditions" warranting a new examination.  The specific allegations of worsening in the May 2016 written statement were limited to the Veteran's service-connected orthopedic disabilities, being remanded herein.  The generic assertion of worsening did not allege in what manner the psychiatric disorder or hypertension had worsened or discuss any specific symptomatology related to the same; in short, the assertion, in the context of no specifics as to disability or symptoms, including no symptoms or impairments on the higher rating criteria, are insufficient to even suggest material worsening to trigger the duty to assist with a new VA examination. 

Further, the Board has not just relied on the VA examination reports, but has relied on all evidence of record that is relevant to rating the acquired psychiatric disorders and hypertension, including the military hospital outpatient treatment records and statements from the Veteran during the course of this appeal and to healthcare professionals.  See 38 C.F.R. § 4.2 (2015) ("It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture"); 38 U.S.C.A.	 § 7104(a) (West 2014) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (West 2014) ("Secretary shall consider all information and lay and medical evidence of record in a case").  As such, the Board finds that a new VA examination is not necessary, and the appeal can be decided upon the current evidence of record.

The Veteran testified at a hearing before the Board in December 2013 before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and	 (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the Board hearing, the Veterans Law Judge advised the Veteran as to the issues on appeal.  

The Veteran's Law Judge specifically asked and the Veteran testified regarding symptoms, limitations, and problems associated with the hypertension and acquired psychiatric disorders, including the social and occupational impairment caused by the psychiatric symptomatology.  As the Veteran presented evidence of symptoms and occupational and social impairments due to the psychiatric disorders, medications used to manage the hypertension, and there is additionally medical evidence reflecting the severity of the acquired psychiatric disorders and hypertension, there is both lay and medical evidence reflecting on the degree of disability, and there is no overlooked, missing, or outstanding evidence as to these issues.  Moreover, neither the Veteran nor the representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and the Board can adjudicate the issue based on the current record.  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of  38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.       

Disability Rating Laws and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2015).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as in this case, the question for consideration is the propriety of the initial ratings assigned, evaluation of the all evidence and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board has considered, and found inappropriate, the assignment of "staged" ratings for any part of the initial rating period for the hypertension.  The Board has assigned "staged" ratings for the major depressive disorder of 30 percent from January 1, 2008 to June 1, 2011, and 70 percent from June 1, 2011.  As discussed in detail below, the Board is bifurcating and/or remanding the remaining issues on appeal; therefore, the priority of any other "staged" ratings will not be further addressed. 

Diagnostic Code 5010 represents arthritis due to trauma, substantiated by x-ray findings, which in turn is to be rated under Diagnostic Code 5003 as degenerative arthritis (hypertrophic or osteoarthritis).  38 C.F.R. § 4.71a.  Degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Id., Diagnostic Code 5003.

Notes (1) and (2) under Diagnostic Code 5003 provides the following: Note
(1) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  Note 
(2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  Id., Diagnostic Code 5003, Notes (1) and (2).  

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.   Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).



Initial Ratings for Major Depressive Disorder

The Veteran is in receipt of a 10 initial disability rating for the period from January 1, 2008 to October 17, 2014, and a 70 percent rating from October 17, 2014, for the service-connected acquired psychiatric disorders, rated under 38 C.F.R. § 4.130, Diagnostic Code 9434.  While the Veteran has been diagnosed with multiple psychiatric disorders, including major depressive disorder, insomnia, and generalized anxiety disorder, throughout the appeal period, all acquired psychiatric disorders are rated together under the General Rating Formula for Mental Disorders based on the level of social and occupational impairment.  See 38 C.F.R. § 4.130 (2015).

A 10 percent rating is assigned for occupational and social impairment due to mild and transient symptoms that decrease work efficiency and ability to perform occupational tasks only during significant stress or with symptoms controlled by continuous medication.  38 C.F.R. § 4.130.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

In this decision, the Board considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has considered the symptoms indicated in the rating criteria as examples of symptoms "like or similar to" the Veteran's acquired psychiatric disorder symptoms in determining the appropriate schedular rating assignment, and has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating.  See Mauerhan v. Principi,	 16 Vet. App. 436 (2002).  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2015).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Within the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM IV), one factor for consideration is the Global Assessment Functioning (GAF) score, which is a scale ranging from 1 to 100 and reflecting "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  However, while the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  DSM-IV at 46-47.

Throughout the course of the appeal, the Veteran has contended generally that the acquired psychiatric disorders have been manifested by more severe symptoms than those contemplated by the 10 and 70 percent "staged" initial disability ratings assigned.  In an October 2013 written statement from the representative, the Veteran contended that his insomnia had worsened as it is directly related to the pain associated with the rheumatoid arthritis.  In a May 2016 written statement from the representative, the Veteran contended that the major depressive disorder warranted an increased rating in excess of 70 percent.  

Rating from January 1, 2008 to June 1, 2011

After a review of all the evidence, lay and medical, the Board finds that, for the initial rating period from January 1, 2008 to June 1, 2011, the Veteran's major depressive disorder has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, and symptoms that more nearly approximate the criteria for a 30 percent disability rating under Diagnostic Code 9434.

At the November 2007 VA examination, the Veteran reported living with his spouse and children and that he had a job for when he separated from service.  The Veteran reported difficulty falling asleep, depression, diminished enjoyment out of life, and moderately decreased energy level.  The Veteran denied suicidal ideation or temper problems.  The VA examination report notes that the Veteran's mood was somewhat subdued and affect was blunted.  Behavior, communication, and concentration were intact and no panic attacks, suspiciousness, or history of delusion, hallucination, or obsessive rituals were noted.  The VA examination report notes no impairment of judgment or memory, or suicidal or homicidal thinking.  A GAF score of 60, highest in past year, no higher was assigned.  The VA examiner noted that the Veteran had insomnia and mild depression.  

In a June 2008 notice of disagreement, the Veteran reported that he was depressed.  A July 2008 military hospital outpatient treatment record notes that the Veteran had ongoing insomnia.  A November 2008 private treatment record notes that the Veteran's insomnia negatively affects work and memory.  November and December 2010 military outpatient treatment records note that the Veteran reported high irritability and depression with anhedonia, loss of interest in friends and family, lack of energy, and sleep disturbances.  The Veteran was diagnosed with depression and prescribed psychiatric medication.   

Based on the above, the Board finds that, for the initial rating period from January 1, 2008 to June 1, 2011, the major depressive disorder has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as: insomnia, depression, irritability, and loss of interest in friends and family, which more nearly approximate the criteria for a 30 percent disability rating under Diagnostic Code 9434.  38 C.F.R. §§ 4.3, 4.7, 4.130.

The Board has weighed and considered the GAF scores during the initial rating period, specifically the GAF score of 60 assigned by the November 2007 VA examiner.  GAF scores ranging from 51 to 60 reflect moderate symptoms or moderate difficulty in social, occupational, or school functioning.  DSM-IV at 46-47.  The Board finds that the GAF score, when read together with the other evidence of record reflects that, for the initial rating period from January 1, 2008 to June 1, 2011, the Veteran experienced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to the service-connected acquired psychiatric disorders, more nearly approximating the criteria for a 30 percent disability rating under Diagnostic Code 9411.  38 C.F.R. § 4.130.

The Board also finds that, for the initial rating period from January 1, 2008 to June 1, 2011, the weight of the lay and medical evidence demonstrates that the criteria for a disability rating in excess of 30 percent have not been met or more nearly approximated.  The Board finds that the weight of the lay and medical evidence demonstrates that the Veteran's major depressive disorder has not more nearly approximated occupational and social impairment with reduced reliability and productivity (the criteria for a 50 percent rating under Diagnostic Code 9434).  

Review of the military hospital outpatient treatment records and VA examination report note that the Veteran did not have flattened affect, impairment of short-term or long-term memory, panic attacks more than once a week, circumstantial, circumlocutory, or stereotyped speech, impaired judgment, or impaired abstract thinking.  The November 2007 VA examination report notes that the Veteran was living with his spouse and children and had a job for when he separated from active service.  

To the extent that the Veteran's major depressive disorder has been manifested by irritability, the evidence of record does not reflect unprovoked irritability with periods of violence (a symptom contemplated by a 70 percent disability rating under Diagnostic Code 9411).  The evidence of record does not reflect that the Veteran's irritability was accompanied by periods of violence.  Nor has the Veteran alleged otherwise.  The Board finds that the degree of irritability does not more nearly approximate the criteria for a 70 percent rating (occupational and social impairment in most areas), but rather reflects a lesser degree of social and occupational impairment.         

The ultimate determination as to the level of occupational and social impairment is an adjudicative determination.  Based on the above, the Board finds that the Veteran's disability picture more nearly approximates the criteria for a 30 percent rating based on symptoms and the degrees of social and occupational impairment; therefore, for the initial rating period from January 1, 2008 to June 1, 2011, a disability rating in excess of 30 percent for major depressive disorder is not warranted.  See 38 C.F.R. §§ 4.3, 4.7.



Rating from June 1, 2011

After a review of all the evidence, lay and medical, the Board finds that, for the entire the initial rating period from June 1, 2011, the Veteran's major depressive disorder has been manifested by occupational and social impairment with deficiencies in most areas, and symptoms that more nearly approximate the criteria for a 70 percent disability rating under Diagnostic Code 9434.

A December 2011 military hospital outpatient treatment record notes that the Veteran reported depression since separating from his spouse as well as continued sleep disturbance.  A January 2012 military hospital outpatient treatment record notes that the Veteran reported to neglecting his health care since separating from his spouse.  A June 2012 military hospital outpatient treatment record notes that the Veteran reported still being separated from his spouse and recently quitting his job because his life was getting very stressful.  

A September 2012 military hospital outpatient treatment record notes that the Veteran reported depressed mood and decreased interest in daily activities without suicidal or homicidal ideations.  A September 2013 military hospital outpatient treatment record notes that the Veteran reported insomnia, anxiety, depression, and sleep disturbances.  The Veteran's mood was noted as euthymic.  As detailed in an October 2013 military hospital outpatient treatment record, the Veteran separate from his wife in June 2011 and was continuing to receive treatment for depression.  At the December 2013 Board hearing, the Veteran testified that his depression had greatly worsened and that his spouse wanted a divorce.  

At the October 2014 VA examination, the Veteran reported that he had been divorced from his spouse and estranged from his children for one year.   The VA examination report notes that the Veteran works at a sewing machine store due to chronic health problems.  A diagnosis of major depressive disorder, recurrent, moderate, without psychosis was rendered.  The VA examination report notes that the Veteran's mood was depressed with congruent affect.  The VA examiner noted that the Veteran had psychiatric symptoms of depressed mood, anxiety, chronic sleep impairment, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The VA examiner opined that the Veteran had occupational and social impairment with deficiencies in most areas due to psychiatric signs and symptoms.  

Based on the above, the Board finds that, for the initial rating period from June 1, 2011, the major depressive disorder has been manifested by occupational and social impairment with deficiencies in most areas due to such symptoms as: chronic sleep impairment, depression, anxiety, difficulty in adapting to stressful circumstances including work or a worklike setting, disturbances in mood, and inability to establish and maintain effective relationships, which more nearly approximate the criteria for a 70 percent disability rating under Diagnostic Code 9434.  38 C.F.R.	 §§ 4.3, 4.7, 4.130.

The Board also finds that the weight of the lay and medical evidence demonstrates that the criteria for a disability rating in excess of 70 percent have not been met or more nearly approximated for any part of the initial rating period from June 1, 2011.  The ultimate determination as to the level of occupational and social impairment is an adjudicative determination.  The Board finds that the weight of the evidence is against a finding that the Veteran had total occupational and social impairment, including as due to symptoms such as gross impairment of thought processes or communication, persistent delusions, exhibited grossly inappropriate behavior, persistent danger of hurting himself or others, disorientation to time or place, memory loss for names of close relatives, own occupational, or own name, or intermittent inability to perform activities of daily living, for any part of the initial rating period.  Review of the treatment records and VA examination report reflects that the Veteran was oriented to person, time, and place.  The Veteran has not experienced persistent delusions or hallucinations during any part of the initial rating period.  The Veteran consistently denied homicidal or suicidal ideation.  

Based on the lay and medical evidence of record, the Board finds that, for the initial rating period from June 1, 2011, the Veteran's disability picture has not more nearly approximated the criteria for a 100 percent rating based on symptoms and the degrees of total social and occupational impairment.  38 C.F.R. §§ 4.3, 4.7.

Initial Rating for Hypertension

The Veteran is in receipt of a noncompensable (0 percent) disability rating for hypertension, effective January 1, 2008, under 4.104, Diagnostic Code 7101.  Under Diagnostic Code 7101, a 10 percent rating is assigned when diastolic pressure is predominantly 100 or more; systolic pressure is predominantly 160 or more; or is the minimum rating assigned for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is assigned when diastolic pressure is predominantly 110 or more or systolic pressure is predominantly 200 or more.  A 40 percent rating is assigned when diastolic pressure is predominantly 120 or more.  A 60 percent rating is assigned when diastolic pressure is predominantly 130 or more.  38 C.F.R. § 4.104.  Although the schedular criteria do not specifically outline any criteria for a noncompensable (0 percent) rating, a 0 percent rating is assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31 (2015).

Note (1) to Diagnostic Code 7101 states that hypertension and isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Further, the term hypertension means that the diastolic blood pressure is predominantly 90 millimeters or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 millimeters or greater with a diastolic blood pressure of less than 90 millimeters.

The Veteran contends generally that the hypertension has manifested in more severe symptoms than contemplated by the noncompensable disability rating assigned.  In an October 2013 written statement, the representative contended that the Veteran continues to be treated for hypertension.  At the December 2013 Board hearing, the Veteran reported being on medication to manage hypertension.  

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is at least in equipoise as to whether the criteria for a 10 percent initial disability rating for hypertension have been more nearly approximated for the entire initial rating period from January 1, 2008.  Review of the evidence does not demonstrate that the diastolic pressure has been predominantly 100 or more or that systolic pressure has been predominantly 160 or more; however, the evidence does show that the hypertension has required continuous medication for control.  See 38 C.F.R. § 4.21 (2015) (it is not expected that all cases will show all the findings specified).  

Throughout the course of appeal, the Veteran has competently and credibly reported that the hypertension has been treated with continuous medication.  See also October 2014 VA examination report.  Regarding blood pressure readings, a January 2009 military hospital outpatient treatment record notes that the Veteran had been recording his blood pressure readings and was averaging in the low 140s/90s and had previously not been taking any blood pressure medications.  The Veteran was subsequently prescribed blood pressure medication.  An April 2009 military hospital outpatient treatment record notes that the Veteran had been averaging blood pressure readings around 130/86 and that the medication was working well.   

Further, there were some instances when the diastolic pressure was at 100 or more during the rating period (e.g., November 2007 VA examination report showing blood pressure of 134/100).  After being placed on blood pressure medication, diastolic pressure typically ranged from 77 to 96 and systolic pressure typically ranged from 124 to 140 during the rating period.  At the October 2014 VA examination, the VA examiner noted that the hypertension was treated with continuous medication, but that the Veteran did not have a history of diastolic blood pressure evaluation to predominantly 100 or more.  

Even if the diastolic reading prior to medication was not "predominantly" 100 more, such requirement is still approximated, and the other criterion of medication has been met.  Applying the provisions of 38 C.F.R. § 4.21, such requirement of history of predominantly 100 diastolic reading must not be strictly required.  The general regulatory guidance for rating disabilities provides that it is not expected that all cases will show all the findings specified in the rating criteria.  All that is required is that the findings be sufficiently characteristic to identify the disease and the disability therefrom and to coordinate the rating with impairment of function.  Such requirement is met in this case as the history or diastolic blood pressure readings that approximate 100 show the elevated readings that were soon followed by blood pressure medication.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the hypertension more nearly approximates the criteria for a 10 percent initial disability rating for the entire initial rating period from January 1, 2008.  38 C.F.R. §§ 4.3, 4.7, 4.21, 4.104.  

The Board additionally finds that the criteria for an increased rating in excess of 10 percent have not been more nearly approximated.  The medical and lay evidence of record does not show diastolic blood pressure predominantly 110 or more, or systolic blood pressure predominantly 200 or more.  It is only with application of reasonable doubt and 38 C.F.R. § 4.21 that even the criteria for a 10 percent rating are more nearly approximated, and not strictly met.  The highest the diastolic blood pressure has been during the period on appeal, and during service prior to taking continuous medication, is 100, while the highest the systolic blood pressure has been during the period on appeal, and during service prior to taking continuous medication, is 140; therefore, the Board finds that the criteria for a 20 percent rating have not been more nearly approximated for any period.  38 C.F.R. § 4.104, Diagnostic Code 7101.

Finally, in an October 2013 written statement, the representative contended that the Veteran's bilateral peripheral neuropathy for the upper and lower extremities was related to the service-connected hypertension.  In the October 2014 VA examination report, the VA examiner noted that examination of the upper extremities was abnormal with resting tremor in both arms.  The VA examiner opined that, while no etiology for the tremor was identified, hypertension does not result in neurological problems other than stroke, and the tremor was unrelated to the service-connected hypertension.  Service connection for peripheral neuropathy of the hands and lower extremities has been specifically denied.  See March 2015 rating decision.  
 
Initial Rating for Right Shoulder Degenerative Arthritis

The Veteran is in receipt of a 10 initial disability rating for the period from January 1, 2008 to October 17, 2014, and a 20 percent rating from October 17, 2014, for the service-connected right shoulder degenerative arthritis, rated under 38 C.F.R.	 § 4.71a, Diagnostic Code 5003-5201.  The November 2007 and October 2014 VA examinations note that the Veteran is right hand dominant.

The Diagnostic Code that rates based on limitation of motion of the shoulder is Diagnostic Code 5201.  Under Diagnostic Code 5201, a 20 percent disability rating is assigned for limitation of an arm at the shoulder level, whether it is the major or minor extremity.  A 30 percent disability rating is assigned for the major extremity when motion is limited to midway between the side and shoulder level.  A 40 percent disability rating is assigned for the major extremity when motion is limited to 25 degrees from the side.  See 38 C.F.R. § 4.71a.  

Normal ranges of shoulder flexion and abduction are from 0 to 180 degrees, and external and internal rotation are from 0 to 90 degrees.  See 38 C.F.R. § 4.71, Plate I (2015).  In determining whether the Veteran has limitation of motion to shoulder level, it is necessary to consider forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-316 (2003).  

Throughout the course of the appeal, the Veteran has contended generally that the right shoulder degenerative arthritis has been manifested by more severe symptoms than those contemplated by the 10 and 20 percent "staged" initial disability ratings assigned.  In an October 2013 written statement, the representative wrote that the Veteran has consistently complained of constant all over joint pain to include his right shoulder.  In a May 2016 written statement from the representative, the Veteran contended that his disabilities cause chronic pain with loss of range of motion due to severe painful motion, weakness, and flare-ups, and warrant higher disability ratings.

For the initial rating period from January 1, 2008 to October 17, 2014, the Board finds that the criteria for an initial rating of 20 percent under Diagnostic 5201 for right shoulder degenerative arthritis have been more nearly approximated.  38 C.F.R. §§ 4.3, 4.7.  Service treatment records and post-service military hospital outpatient treatment records note right shoulder joint pain in the acromioclavicular joint.  

In a June 2008 notice of disagreement, the Veteran reported multiple injections in the right shoulder to control pain and allow for use of the right arm/shoulder.  The Veteran reported that his shoulder was very weak, stiff, and lacked endurance, that he was unable to move his arm freely without pain and stiffness, and that his shoulder swells at times when trying to reach above the shoulders.  The Veteran reported being unable to keep his hand on the top portion of the steering wheel due to limitations caused by the right shoulder, and needing help putting on his shirts due to the pain of raising his arms above his shoulders.   

An April 2007 service treatment record notes that the Veteran reported pain in the shoulder with flexion or abduction above the plane of the shoulder.  A July 2007 service treatment record notes that the Veteran reported pain when he raises the right upper extremity above his head particularly when dressing, holding a steering wheel, or attempting to lift his daughter.  The Veteran reported diffuse stiffness in the morning lasting for 20 to 30 minutes.  

At the November 2007 VA examination, the Veteran reported being unable to carry items above shoulder level due to weakness, stiffness, swelling, and lack of endurance.  The Veteran reported constant right shoulder pain that is either spontaneous or elicited by activity and relieved by medication and steroid injections.  The Veteran reported difficulty dressing and being unable to wash his hair with his right arm.  Upon physical examination in November 2007, range of motion testing revealed right shoulder flexion to 126 degrees with pain, and abduction to 116 degrees with pain.  No additional limitation of motion was noted on repetitive testing, but right joint function was limited by pain.   

A July 2008 military hospital outpatient treatment record notes that range of motion testing reflected right shoulder abduction to 110 degrees limited by stiffness.  A November 2008 military hospital outpatient treatment records notes that range of motion testing revealed right shoulder abduction to 110 degrees limited due to stiffness, internal and external rotation limited to 85 degrees, and passive glenohumeral joint motion to 90 degrees with pain.     

May and December 2010 military hospital outpatient treatment records note that range of motion testing revealed that the Veteran's right shoulder did not actively abduct past 90 degrees, but that passive range of motion was full and tender at the extremes.  June 2011 to March 2013 military hospital outpatient treatment records note that range of motion testing revealed that the Veteran's right shoulder did not actively abduct past 100 degrees, but that passive range of motion was full and tender at the extremes.  At the December 2013 Board hearing, the Veteran reported that he is only able to raise the shoulder to shoulder height due to pain and stiffness.  The Veteran reported receiving multiple injections to manage the right shoulder pain.

As detailed above, for the initial rating period from January 1, 2008 to October 17, 2014, the evidence shows that the right shoulder degenerative arthritis has been manifested by symptoms of pain and stiffness that are productive of limitation of motion of the arm to the shoulder level.  Resolving reasonable doubt in favor of the Veteran, for the period from January 1, 2008 to October 17, 2014, the Board finds that an initial rating of 20 percent under Diagnostic Code 5201 is warranted.  38 C.F.R. §§ 4.3, 4.7.

The Board will not address in this decision entitlement to an initial disability rating in excess of 20 percent or any extraschedular consideration for the right shoulder degenerative arthritis for any period because the Board has bifurcated and is remanding the remaining question of entitlement to an initial disability rating in excess of 20 percent for the right shoulder degenerative arthritis for any part of the initial rating period from January 1, 2008.  The Board will address this matter in a later decision if the benefits sought on appeal are not granted by the AOJ upon remand.  See Locklear, 24 Vet. App. 311 (bifurcation of a claim generally is within VA's discretion); Tyrues v, 23 Vet. App. at 178-79, aff'd, 631 F.3d 1380 (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately).




Initial Rating for Right Knee Degenerative Arthritis

The Veteran is in receipt of a 10 initial disability rating for the period from January 1, 2008 to April 18, 2008, a 20 percent rating from April 18, 2008 to April 8, 2010, a 30 percent rating from June 1, 2011 to October 17, 2014, and a 60 percent rating from October 17, 2014, for right knee degenerative arthritis, status post total right knee arthroplasty, rated under 38 C.F.R. § 4.71a, Diagnostic Code 5055.  The Veteran is also in receipt of a 100 percent temporary rating from April 8, 2010 to June 1, 2011 for convalescence following knee surgery (38 C.F.R. § 4.30).  Prior to April 8, 2010 (the date of the right total knee replacement surgery), the Veteran was rated under 38 C.F.R. § 4.71a, Diagnostic Code 5261 (limitation of extension).

The Diagnostic Codes that rate on the basis of limitation of motion of the knee are Diagnostic Codes 5260 and 5261.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  Id.        

Throughout the course of the appeal, the Veteran has contended generally that the right knee degenerative arthritis has been manifested by more severe symptoms than those contemplated by the 10, 20, 30, and 60 percent "staged" initial disability ratings assigned.  In an October 2013 written statement, the representative wrote that the Veteran has consistently complained of constant all over joint pain to include the right knee, as well as swelling, tenderness, giving way, and weakness.  In a May 2016 written statement from the representative, the Veteran contended that his disabilities cause chronic pain with loss of range of motion due to severe painful motion, weakness, and flare-ups, and warrant higher disability ratings.

After a review of the lay and medical evidence, the Board finds that, for the initial rating period from January 1, 2008 to April 18, 2008, the criteria for a 30 percent initial disability rating under Diagnostic Code 5261 have been more nearly approximated.  

At the November 2007 VA examination, the Veteran reported right knee weakness, stiffness, swelling, heat, lack of endurance, and locking.  The Veteran reported constant pain elicited by physical activity and comes on spontaneously that is relieved by medication.  Upon physical examination in November 2007, range of motion testing revealed right knee flexion to 114 degrees with pain at 114 degrees and extension to 20 degrees.  The examination report assesses that joint function is additionally limited by pain, which has a major functional impact.  

The post-service military hospital outpatient treatment records note pain, stiffness, and decreased range of motion in the right knee.  A March 2008 military hospital outpatient treatment record notes right knee flexion to less than 90 degrees and that the Veteran was unable to fully extend the knee.  Tenderness was observed on ambulation of the knees walking with a mild limp.  An April 2008 military hospital outpatient treatment record notes that the Veteran continued to have significant right knee pain and swelling that was worse with activity.  The Veteran was unable to actively extend his right knee to full extension.

Based on the above, and resolving reasonable doubt in favor of the Veteran, for the initial rating period from January 1, 2008 to April 18, 2008, the Board finds that the criteria for a 30 percent initial disability rating under Diagnostic Code 5261 have been more nearly approximated as the right knee disability has been manifested by symptoms of pain, stiffness, weakness, swelling, lack of endurance, and locking that are productive of limitation of extension to 20 degrees.  38 C.F.R. §§ 4.3, 4.7, 4.71a.      

The Board will not address in this decision entitlement to initial disability ratings in excess of 30 percent from January 1, 2008 to April 18, 2008, in excess of 20 percent from April 18, 2008 to April 8, 2010, in excess of 30 percent from June 1, 2011 to October 17, 2014, and in excess of 60 percent from October 17, 2014, or any extraschedular consideration for the right knee degenerative arthritis, status post total right knee arthroplasty, because the Board has bifurcated and is remanding the remaining question of entitlement to higher initial disability ratings for any part of the initial rating period from January 1, 2008.  The Board will address these in a later decision if the benefits sought on appeal are not granted by the AOJ upon remand.  See Locklear, 24 Vet. App. 311; Tyrues, at 178-79.

Initial Rating for Left Knee Degenerative Arthritis

The Veteran is in receipt of a noncompensable (0 percent) initial disability rating for the period from January 1, 2008 to October 17, 2014, and a 10 percent rating from October 17, 2014, for left knee degenerative arthritis, rated under 38 C.F.R.	 § 4.71a, Diagnostic Code 5003-5260 (the rating criteria for which have been detailed above).  

Throughout the course of the appeal, the Veteran has contended generally that the left knee degenerative arthritis has been manifested by more severe symptoms or impairment than those contemplated by the noncompensable and 10 percent "staged" initial disability ratings assigned.  In an October 2013 written statement, the representative wrote that the Veteran has consistently complained of constant all over joint pain to include the left knee as well as swelling, tenderness, giving way, and weakness.  In a May 2016 written statement from the representative, the Veteran contended that his disabilities cause chronic pain with loss of range of motion due to severe painful motion, weakness, and flare-ups, and warrant higher disability ratings.

For the initial rating period from January 1, 2008 to October 17, 2014, the Board finds that the criteria for an initial rating of 10 percent under Diagnostic 5003-5260 for the left knee degenerative arthritis have been more nearly approximated.  38 C.F.R. §§ 4.3, 4.7.  Service treatment records and post-service military hospital outpatient treatment records note pain and decreased range of motion in the left knee.

At the November 2007 VA examination, the Veteran reported stiffness making it hard to bend his knees and constant left knee pain that is worse with walking and bending.  Upon physical examination in November 2007, range of motion testing revealed left knee flexion to 140 degrees extension to 0 degrees.  No increased loss of motion due to pain, fatigue, weakness, lack of endurance, or incoordination was noted after repetitive use.  Examination of the left knee revealed crepitus.  

In the June 2008 notice of disagreement, the Veteran reported that the left knee is limited in motion due to pain.  The Veteran reported that the left knee will swell when carrying objects or walking for more than one quarter of a mile and that he is unable to kneel due to pain.  The Veteran reported receiving steroid injections and pain medication to control pain and swelling in both knees.  The Veteran reported being unable to run, walk fast, or participate in any type of physical activity due to the pain in his joints.  At the December 2013 Board hearing, the Veteran reported that his left knee has been overused due to compensation for his right knee disability.  The Veteran testified that he was told the left knee needs to be replaced.  

Based on the above, and resolving reasonable doubt in favor of the Veteran, for the initial rating period from January 1, 2008 to October 17, 2014, the Board finds that the criteria for a 10 percent initial disability rating under Diagnostic Code 5003-5260 have been more nearly approximated as the left knee disability has been manifested by symptoms of painful motion, stiffness, and crepitus, that are productive of noncompensable limitation of motion.  38 C.F.R. §§ 4.3, 4.7, 4.71a.  The Veteran is competent to report any symptoms that come to him through the senses including painful limitation of motion.      

The Board will not address in this decision entitlement to an initial disability rating in excess of 10 percent or any extraschedular consideration for the left knee degenerative arthritis because the Board has bifurcated and is remanding the remaining question of entitlement to an initial disability rating in excess of 10 percent for any part of the initial rating period from January 1, 2008.  The Board will address this matter in a later decision if the benefits sought on appeal are not granted by the AOJ upon remand.  See Locklear, supra; Tyrues, supra.

Initial Ratings for Right and Left Foot Heel Spurs

The Veteran is in receipt of noncompensable (0 percent) initial disability ratings for the entire initial rating period from January 1, 2008, for right and left foot heel spurs, rated under 38 C.F.R. § 4.71a, Diagnostic Code 5284.  Under Diagnostic Code 5284, disability ratings of 10, 20, and 30 percent are warranted, respectively, for moderate, moderately severe, and severe injuries of the foot.  A rating of 40 percent is warranted for actual loss of use of the foot.  38 C.F.R. § 4.71a.   

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2015).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  
38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

Throughout the course of the appeal, the Veteran has contended generally that the right and left foot heel spurs have been manifested by more severe symptoms than those contemplated by the noncompensable initial disability ratings assigned.  In an October 2013 written statement, the representative wrote that the Veteran has consistently complained of constant all over joint pain to include the bilateral feet as well as swelling, tenderness, giving way, and weakness.  In a May 2016 written statement from the representative, the Veteran contended that his disabilities cause chronic pain with loss of range of motion due to severe painful motion, weakness, and flare-ups, and warrant higher disability ratings.

The Board finds that the criteria for initial ratings of 10 percent under Diagnostic 5284 for the right and left foot heel spurs have been more nearly approximated for the entire initial rating period from January 1, 2008.  38 C.F.R. §§ 4.3, 4.7.  Service treatment records and post-service military hospital outpatient treatment records note bilateral foot pain.  The private treatment records note that the Veteran received injections to manage the right and left foot pain.  

In the June 2008 notice of disagreement, the Veteran reported use of corrective shoes and arch supports to correct his abnormal weight bearing.  The Veteran reported that both feet have painful heel spurs, pain and swelling in both feet if he walks for more than one fourth of a mile, and that shoe inserts are not effective in relieving symptoms of foot pain.  At the December 2013 Board hearing, the Veteran reported receiving injections and wearing special shoes to manage the bilateral foot symptoms.  

At the November 2007 VA examination, the Veteran reported bilateral foot pain while standing, walking, or at rest.  The VA examiner noted that physical examination of both feet revealed painful motion and tenderness.  The VA examiner noted limitations caused by the bilateral foot disorders with standing and walking with pain after standing for 10 minutes.  The Veteran was noted to use shoe inserts, which were ineffective in relieving the Veteran's symptoms or pain.

A July 2008 military hospital outpatient treatment record notes that the Veteran reported bilateral foot pain throughout the day with the pain most notable in the right heel over the left that limits activity.  Upon physical examination, the feet were abnormal with a positive squeeze test.  An October 2008 private treatment record notes that the Veteran reported worsening bilateral foot, heel, and arch pain with a lot of pain and stiffness in the morning and at night.  The treatment record notes that the Veteran had pain with palpation on the medial plantar aspect of both heels, limited range of motion of the subtalar joint, and localized swelling to the medial plantar aspect of both heels.  The Veteran was noted to wear orthotics inserts.  See also November 2008 military hospital outpatient treatment record.

November and December 2008 private treatment records note that the Veteran continued to have pain with palpation of the medial plantar aspect of both heels with the right worse than the left.  Swelling was also noted.  A January 2009 private treatment record notes that the Veteran's plantar fasciitis was improving with new orthotics, but when he takes off his shoes he notices a throbbing foot pain.  The treatment record notes that the Veteran continued to have pain with direct palpation to the medial plantar aspect of both heels.  A March 2009 private treatment record notes that the Veteran's right heel was more painful while the left heel was more swollen.

An April 2009 private treatment record notes that the Veteran had a flare-up of heel pain one week prior.  A June 2009 private treatment record notes that the Veteran reported bilateral heel pain, especially in the morning or if he sits for a while and gets back up.  Upon physical examination, tightness of the medial central bands of the plantar fascia and tenderness to direction palpation of the feet were noted.  A June 2010 military outpatient treatment record notes that the Veteran reported progressively worsening, constant bilateral heel pain that was aggravated by walking and relieved by rest, hot shower, and cold packs.    

The October 2014 VA examination report notes diagnoses of bilateral hallux valgus (for which service connection has separately been established), plantar fasciitis, and osteoarthritis of the feet, as well as an old healed left foot fracture.  The VA examination report notes that the Veteran had pain on use of both feet that is accentuated on manipulation, as well as extreme tenderness of the plantar surfaces on both feet that are not improved by orthopedic shoes or appliances.  The VA examiner opined that the Veteran has mild plantar fasciitis.  The VA examiner further noted that the Veteran had bilateral foot pain on physical examination that contributed to functional loss of pain on movement, instability of station, disturbance of locomotion, and interference with standing bilaterally.  The VA examiner assessed that pain, stiffness, and poor weightbearing significantly limit functional ability during flare-ups or when the foot is used repeatedly over a period of time, bilaterally.   

Based on the above, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for 10 percent initial disability ratings under Diagnostic Code 5284 have been more nearly approximated as the right and left foot heel spurs have been manifested by symptoms of pain on manipulation and use of the feet, extreme tenderness of the plantar surfaces on both feet that is not improved by orthopedic shoes or appliances, use of corrective shoes and shoe inserts, pain on movement, instability of station, disturbance of locomotion, interference with standing, and pain, stiffness, and poor weightbearing that significantly limits functional ability during flare-ups or when the foot is used repeatedly over a period of time.  38 C.F.R. §§ 4.3, 4.7, 4.71a.      

The Board will not address in this decision entitlement to initial disability ratings in excess of 10 percent or any extraschedular consideration for the right and left foot heel spurs because the Board has bifurcated and is remanding the remaining questions of entitlement to initial disability ratings in excess of 10 percent for any part of the initial rating period from January 1, 2008.  The Board will address these matters in a later decision if the benefits sought on appeal are not granted by the AOJ upon remand.  See Locklear, supra; Tyrues, supra.

Initial Ratings for Right and Left Thumbs and Fingers

The Veteran is in receipt of noncompensable (0 percent) initial disability ratings for the period from January 1, 2008 to October 17, 2014, and 10 percent ratings from October 17, 2014, for the service-connected left thumb an right and left index and long finger disorders, rated under 38 C.F.R. § 4.71a, Diagnostic Code 5228 and 5229, respectively.  The Veteran is in receipt of noncompensable (0 percent) initial disability ratings for the service-connected right thumb disorder for the entire initial rating period from January 1, 2008, rated under 38 C.F.R. § 4.71a, Diagnostic Code 5228.  

For the initial rating period from January 1, 2008 to October 17, 2014, the Veteran was previously in receipt of noncompensable (0 percent) disability ratings for the right and left hand tendonitis under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5220.  As discussed in detail above, the Board has changed the applicable diagnostic codes to more accurately reflect the symptoms and functional impairment caused by the service-connected finger disabilities for the entire initial rating period from January 1, 2008.

Under Diagnostic Code 5228, for limitation of motion of the thumb, a noncompensable (0 percent) disability rating is assigned for a gap of less than one inch (2.5 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, for either the major or minor thumb.  A 10 percent disability rating is assigned for a gap of between one to two inches (2.5 cm to 5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, for either the major or minor thumb.  A 20 percent disability rating is assigned for a gap of more than two inches (5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, for either the major or minor thumb.  38 C.F.R. § 4.71a.

Diagnostic Code 5229 provides for limitation of motion for the index or long finger.  A noncompensable (0 percent) rating is warranted for a gap of less than one inch (2.5 centimeter) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees.  A 10 percent disability rating is warranted for a gap of one inch (2.5) centimeter or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  Id.    

Throughout the course of the appeal, the Veteran has contended generally that the bilateral hand/finger disorders have been manifested by more severe symptoms than those contemplated by the noncompensable and 10 percent initial disability ratings assigned.  In a May 2016 written statement, the representative contended that the disabilities cause chronic pain with loss of range of motion due to severe painful motion, weakness, and flare-ups and warrant higher disability ratings.  

The Board finds that the criteria for initial ratings of 20 percent under Diagnostic 5228 for the right and left thumb disorders have been more nearly approximated for the entire initial rating period from January 1, 2008.  38 C.F.R. §§ 4.3, 4.7.  The Board further finds that, for the initial rating period from January 1, 2008 to October 17, 2014, the criteria for initial ratings of 10 percent under Diagnostic 5229 for the right and left index and long finger disorders have been more nearly approximated.  38 C.F.R. §§ 4.3, 4.7.  Service treatment records and post-service military hospital outpatient treatment records note that the Veteran reported stiffness and pain in the fingers.  A November 2008 military hospital outpatient treatment record notes that the Veteran's spouse assisted him with his tie and buttons.  

In the June 2008 notice of disagreement, the Veteran reported that his fingers do not move freely and it is painful to move them at times due to pain and stiffness.  The Veteran reported difficulty writing and holding utensils while eating.  The Veteran reported difficulty dressing himself and needing help with fastening the buttons on his shirt, tying his shoelaces at timed, and putting on his tie.  At the December 2013 Board hearing, the Veteran reported that he is unable to close his hands all the way, which causes him to drop things.  

At the November 2007 VA examination, the Veteran reported constant pain in all the joints of the hand and the base of the thumb that is spontaneous or elicited by activity.  The Veteran reported intermittent pain in the joints of the fingers and thumb that occurs several times a day with usage such as writing or typing.  The Veteran also reported swelling of the joints for multiple days at a time.  The Veteran reported that he is unable to write or button his shirts at times.

Upon physical examination in November 2007, normal hand dexterity and range of motion was noted in all fingers but the thumb with each fingertip being able to approximate the proximal transverse crease of the palm.  No gap was noted between the thumb pads and the fingers with the thumbs attempting to oppose the fingers.  Hand strength was noted as normal bilaterally.  Range of motion testing of both thumbs revealed bilateral radial abduction to 70 degrees, right palmar abduction to 60 degrees, left palmar abduction to 60 degrees, and bilateral metacarpophalangeal and interphalangeal joint flexion to 60 degrees.  Range of motion of any of the finger and thumb joints was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.

While no limitation of dexterity and range of motion was noted in the fingers of either hand, and only mild limitation of motion was noted in the right thumb, upon physical examination at the November 2007 VA examination, the Board finds this to be outweighed by the other evidence of record, specifically the Veteran's lay statements throughout the course of this appeal and to health care professionals and the results recorded on the October 2014 VA examination report.

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has consistently reported difficulty buttoning shirts, tying shoelaces, and using utensils - indicating limitations in motion and dexterity of the fingers.  See e.g., June 2008 notice of disagreement, December 2013 Board hearing transcript.  These reported limitations are also supported by the Veteran's then-spouse.  See November 2008 military hospital outpatient treatment record (noting that the Veteran's spouse assisted him with his tie and buttons).  Service treatment records and post-service military hospital outpatient treatment records also note that the Veteran reported stiffness and pain in the fingers. 

Further, at the October 2014 VA examination, the Veteran reported bilateral hand symptoms of pain, tingling, stiffness, and difficulty with grip, holding objects, and opening jars.  Upon physical examination in October 2014, range of motion testing revealed a gap of less than one inch between the right thumb pad and the fingers and a gap of one to two inches between the left thumb pad and the fingers with objective evidence of painful motion noted at a gap of more than two inches between both thumbs and the fingers.  A gap of one inch or more, and objective evidence of painful motion beginning at a gap of one inch or more, between each finger (index, long, ring, and little) and the proximal transverse crease of the palm was also noted bilaterally.  Additional functional impairment of pain on movement and less movement than normal was noted in all the fingers and thumbs, but no additional limitation of range of motion of any of the fingers or thumbs was noted following repetitive use.      

Based on the above, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for 20 percent initial disability ratings under Diagnostic Code 5228 have been more nearly approximated as the right and left thumb disorders have manifested in right and left thumb arthritis productive of limitation of right and left thumb motion, with a gap of more than two inches between the thumb and fingers, with the thumb attempting to oppose the fingers.  38 C.F.R. §§ 4.3, 4.7, 4.71a; see also VAOPGCPREC 9-98 (interpreting that painful motion is considered limited motion at the point that the pain actually sets in).  The Board further finds that, for the initial rating period from January 1, 2008 to October 17, 2014, the criteria for 10 percent initial disability ratings under Diagnostic Code 5228 have been more nearly approximated as the right and left index and long finger disorders have been manifested by a gap of one inch or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible.  Id.      
   
The Board will not address in this decision entitlement to initial disability ratings in excess of 10 percent for the right and left index and long fingers limitation of motion, in excess of 20 percent or any extraschedular consideration for the right and left thumb limitation of motion, or any extraschedular considerations because the Board has bifurcated and is remanding the remaining questions of entitlement to higher initial disability ratings for any part of the initial rating period from January 1, 2008.  The Board will address this matter in a later decision if the benefits sought on appeal are not granted by the AOJ upon remand.  See Locklear, supra; Tyrues, supra.

Extraschedular Considerations

The Board has considered whether referral for an extraschedular rating would have been warranted for the major depressive disorder or hypertension, the two issues decided fully herein, for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

In a May 2016 written statement from the representative, the Veteran contended that the disability ratings do not accurately reflect the current severity of the disabilities.  The Veteran contended that, since service separation, he has suffered the consequences of his multiple disabilities, which impacted his life from not only a social standpoint, but more importantly caused marked interference with employment.  The Veteran contended that the schedular ratings were inadequate in his case and generally requested consideration of extraschedular ratings under 38 C.F.R. § 3.321(b)(1).  

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the Veteran's major depressive disorder is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9434, specifically provide for disability ratings based on a combination of history, clinical findings, and social and occupational impairment.  In this case, considering the lay and medical evidence, the Veteran's major depressive disorder have been manifested by chronic sleep impairment, depression, anxiety, difficulty in adapting to stressful circumstances including work or a worklike setting, disturbances in mood, inability to establish and maintain effective relationships, irritability, and loss of interest in friends and family.  

The symptom of irritability associated with the Veteran's major depressive disorder is contemplated by the rating criteria (in the 70 percent rating criteria); however, in this case, the Board has found that the degree of irritability does not more nearly approximate the criteria for a 70 percent rating (occupational and social impairment in most areas), but rather reflects a lesser degree of social and occupational impairment.     

These symptoms and degree of social and occupational impairment are part of the schedular rating criteria.  The level of occupational and social impairment is explicitly part of the schedular rating criteria.  The GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Moreover, all the Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan at 443.

Further, in this case, the Board finds that the symptomatology and impairment caused by the Veteran's hypertension is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular criteria contemplate the predominant diastolic pressure and predominant systolic pressure shown during the rating period, as well as any history of diastolic pressure predominantly 100 or more with continuous medication required for control.  In this case, hypertension requires continuous medication for control and there is some evidence of a history of diastolic pressure of 100 or more.  

The October 2014 VA examination report notes that the impact of the hypertension on the Veteran's ability to work is limited exertional ability from dangerous blood pressure elevation potential.  This functional impairment is contemplated by the rating schedule based on the different ratings assigned for different elevations of diastolic or systolic blood pressure.  The Veteran has advanced that the bilateral upper and lower extremity peripheral neuropathy is a symptom of the hypertension; however, this has specifically been found not to be related to the service-connected hypertension, and service connection has specifically been denied for peripheral neuropathy.  See March 2015 rating decision.  Based on the above, the Board finds that the schedular criteria are adequate to rate hypertension, and referral for consideration of extraschedular rating is not required.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  As the Board is remanding the issues of entitlement to higher initial disability ratings for right shoulder, right knee, left knee, right hip, left hip, right foot, left foot, right ankle, left ankle, right thumb, index, long, ring, and little fingers, and left thumb, index, long, ring, and little fingers for additional development, the Board will wait to assess whether the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the major depressive disorder and hypertension, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R.	 § 3.321(b)(1) are not met with respect to these issues.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Initial disability ratings for major depressive disorder of 30 percent, but no higher, from January 1, 2008 to June 1, 2011, and 70 percent, but no higher, from June 1, 2011 are granted.

A 10 percent initial disability rating, but no higher, for hypertension is granted.

From January 1, 2008 to October 17, 2014, a 20 percent initial disability rating for right shoulder degenerative arthritis is granted.

From January 1, 2008 to April 18, 2008, a 30 percent initial disability rating for right knee degenerative arthritis is granted.

From January 1, 2008 to October 17, 2014, a 10 percent initial disability rating for left knee degenerative arthritis is granted.

An initial disability rating of 10 percent for right foot heel spur is granted.

An initial disability rating of 10 percent for left foot heel spur is granted.

An initial disability rating of 20 percent for right thumb limitation of motion is granted.

An initial disability rating of 20 percent for left thumb limitation of motion is granted.

From January 1, 2008 to October 17, 2014, a 10 percent initial disability rating for right index finger limitation of motion is granted.

From January 1, 2008 to October 17, 2014, a 10 percent initial disability rating for left index finger limitation of motion is granted.

From January 1, 2008 to October 17, 2014, a 10 percent initial disability rating for right long finger limitation of motion is granted.

From January 1, 2008 to October 17, 2014, a 10 percent initial disability rating for right long finger limitation of motion is granted.


REMAND

VA Examinations 

With respect to the service-connected orthopedic disabilities, in a May 2016 written statement, the representative contended that higher ratings are warranted because the service-connected disabilities cause chronic pain with loss of range of motion due to severe painful motion, weakness, and flare-ups.  The representative contended that the disabilities have worsened since the October 2014 VA examination with worsening weakness, pain, and limited range of motion.  The representative contended that the objective medical evidence warrants increased ratings for each service-connected disability and that a more current examination is necessary to assess the severity of the disabilities.   

While the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted, see Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007) and VAOPGCPREC 11-95, in the context of a specific assertion of worsening or evidence suggesting a worsening since the last examination, an examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).  The Veteran has made specific statements with regard to the worsening of the service-connected orthopedic disabilities.  As such, the Board finds that further examination is required so the decision is based on a record that contains a current examination. 

Next, the October 2014 VA examiner wrote that, in all planes, for every orthopedic disabilities, range of motion testing revealed objective evidence of painful motion at 0 degrees, despite noting range of motion results that, while not full, are significantly greater than 0 degrees.  The VA examiner provides no explanation for how the Veteran can have almost full range of motion and be able to perform repetitive testing, while also experiencing so much objective evidence of painful motion that each joint is practically ankylosed. 

As the VA examiner in October 2014 indicated that there was objective evidence of painful motion beginning at 0 degrees at every range of motion tested, a finding which is itself uncharacteristically uniform for careful measures of motion and is also inconsistent with other evidence of record in this case, the uniform report of the same limitation for all the different measures of motion is suggestive of a default reporting rather than careful measures.  When indicating where "objective evidence of painful motion" begins in each plane and each joint, it is also unclear whether the VA examiner is reporting the Veteran's subjective complaints of pain on motion or actual objective indicators.  As such, the Board finds that it is unclear from the October 2014 VA examination report whether the VA examiner employed this notation to indicate that the Veteran generally reported subjective pain throughout range of motion.  See Mitchell, 25 Vet. App. at 38-43 (explaining that, although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded).

Further, in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 (2015) requires that all VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  It is not clear whether joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing was conducted at the most recent October 2014 VA examination.  As such, the Board is remanding for further VA examination.     

Supplemental Statement of the Case

In July 2014, the Board, in pertinent part, remanded the issues of initial disability ratings in excess of 0 percent for the right and left hand tendonitis for additional development, specifically to afford the Veteran a VA examination.  Following completion of these remand instructions, the AOJ was directed to readjudicate the appeal and, if the issue remained denied, to issue the Veteran and the representative a supplemental statement of the case and allow appropriate time for response.  

The AOJ granted separate disability ratings for the individual digits of the hand effective October 17, 2014.  See March 2015 rating decision.  As discussed above, the individual digit ratings are part and parcel of the original appeal for higher initial ratings for the right and left hand tendonitis (that has since been recharacterized) and are appropriately in appellate status before the Board.  Review of the March 2015 supplemental statement of the case reflects that, while the AOJ readjudicated the issue of entitlement to a higher initial rating for the service-connected right and left hand tendonitis prior to October 17, 2014, the AOJ did not list the individual finger digits on the supplemental statement of the case or readjudicate the appeal from October 17, 2014 onward.  The issues must be remanded for readjudication and issuance of a supplemental statement of the case.  

Accordingly, the issues of initial disability ratings in excess of (1) 20 percent for right shoulder degenerative arthritis, (2) 30 percent from January 1, 2008 to April 18, 2008, 20 percent from April 18, 2008 to April 8, 2010, 30 percent from June 1, 2011 to October 17, 2014, and 60 percent from October 17, 2014 for right knee degenerative arthritis, status post total right knee arthroplasty, (3) 10 percent for left knee degenerative arthritis, (4) 10 percent for right hip degenerative arthritis, (5) 10 percent for left hip degenerative arthritis, (6) 10 percent for right foot heel spur,	 (7) 10 percent for left foot heel spur, (8) 10 percent from January 1, 2008 to October 17, 2014, and 20 percent from October 17, 2014 for right ankle tendonitis, (9) 10 percent from January 1, 2008 to October 17, 2014, and 20 percent from October 17, 2014 for left ankle tendonitis, (10) 10 percent for lumbar spine degenerative arthritis, (11) 20 percent for right thumb limitation of motion, (12) 20 percent for left thumb limitation of motion, (13) 10 percent for right index finger limitation of motion, (14) 10 percent for left index finger limitation of motion, (15) 10 percent for right long finger limitation of motion, (16) 10 percent for left long finger limitation of motion, (17) 0 percent for right ring finger limitation of motion, (18) 0 percent for left ring finger limitation of motion, (19) 0 percent for right little finger limitation of motion, and (20) 0 percent for left little finger limitation of motion are REMANDED for the following action:

1.  Schedule a VA examination(s) to assist in determining the current severity of the right shoulder, right knee, left knee, right hip, left hip, right foot, left foot, right ankle, left ankle, lumbar spine, right thumb, left thumb, right index finger, left index finger, right long finger, left long finger, right ring finger, left ring finger, right little finger, and left little finger disorders.  The VA examiner should review the evidence associated with the record.  All indicated tests and studies should be conducted.  

The VA examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for each joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  If an opinion cannot be given without resorting to mere speculation, the VA examiner should state so and further provide a reason for such conclusion.  

With respect to each disability, is there any additional functional loss attributable to pain, weakness, fatigue, or incoordination associated with the disability, to include any loss of range of motion due to pain or during flare-ups?  The examiner should express the additional functional limitation in terms of the degree of additional limitation of motion due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.  

The VA examiner should discuss any discrepancies between the range of motion reflected upon physical testing and at what degree objective evidence of painful motion begins.

2.  Then readjudicate the issues on appeal in light of all pertinent evidence.  If any benefit sought on appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


